1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6    UNITED STATES OF AMERICA,                        Case No. 3:18-cr-00001-MMD-WGC
7                                      Plaintiff,                 ORDER
            v.
8
     JOEL RALPH TURNBOW, et al.,
9
                                   Defendants.
10

11   I.    SUMMARY

12         Joel Ralph Turnbow was charged with felon in possession of a firearm, possession

13   with intent to distribute methamphetamine, and conspiracy to possess with intent to

14   distribute methamphetamine—based on drugs and a gun found in a backpack in the trunk

15   of a car he was driving when he was arrested on a misdemeanor arrest warrant, following

16   an inventory search of the car. Before the Court is Defendant Turnbow’s motion to

17   suppress the drugs and the gun as the unconstitutional fruit of a warrantless search

18   (“Motion”) (ECF No. 48),1 and Defendant Tracy Method’s motion for joinder to the Motion

19   (ECF No. 49).2 The Court held an evidentiary hearing on these motions on February 12,

20   2018 (the “Hearing”), and considers the arguments raised and exhibits admitted therein.

21   (ECF No. 63.) Because the inventory search was unconstitutional, and for the reasons

22   discussed below, the Court will grant the Motion.

23   ///

24         1The  government filed a response to the Motion (ECF No. 50), and Turnbow filed
25   a reply (ECF No. 51).

26         2Defendant   Method moved to join Turnbow’s Motion. For the reasons stated on
     the record, the Court granted Method’s motion to join Turnbow’s Motion (ECF No. 49) at
27   the Hearing (ECF No. 63).
28
1    II.    FACTUAL FINDINGS

2           The Court relies on evidence attached to the parties’ briefs, as well as the

3    testimony presented at the Hearing, to make its findings of fact. The Court points out any

4    inconsistencies between the evidence before the Court where such inconsistencies are

5    material to the Court’s findings of fact.

6           Defendant Joel Turnbow was driving a brown Honda (the “Car”) down Galleron

7    Way in Sparks, Nevada, on November 21, 2017. (ECF No 50-4 at 10.) Defendant Tracy

8    Method was riding in the front seat. (Id.) At approximately 1:46 p.m., Sparks Police

9    Department (“SPD”) Sergeant English noticed them as they stopped at the intersection

10   of Galleron Way and West 4th Street. (Id.) He was in a marked police car. (Id.) Sergeant

11   English saw the female passenger—Method—look at him and then quickly look away.

12   (Id.) Apparently, this raised Sergeant English’s suspicion, which was already heightened

13   because he believed the Car might be part of a “crime trend” where Honda passenger

14   cars were being stolen. (Id.)

15           Sergeant English let the Car pass and ran its license plates. (Id.) That search

16   returned clear. (Id.) Nonetheless, having seen that the car was registered to Turnbow and

17   Method, he ran a search on their names, and that search revealed that Turnbow had an

18   outstanding misdemeanor arrest warrant from the Reno Municipal Court. (Id.) Sergeant

19   English began to follow them in his police car. (Id.)

20          Turnbow pulled up to a 7-11 at 425 Greenbrae Drive, and got out of the Car. (Id.)

21   At this point, Sergeant English had found a 2013 booking photo of Turnbow. (Id.) The

22   booking photo appeared to match the man getting out of the car at the 7-11. (Id.) Turnbow

23   got back in the Car and began to drive away, headed west on Greenbrae Drive. (Id.)

24   When he turned right onto Pyramid Way, Sergeant English decided to pull Turnbow over.

25   (Id.) After Sergeant English turned on his lights and sirens, Turnbow pulled over into the

26   parking lot of a smoke shop. (Id.) As Sergeant English was pulling the Car over, he saw

27   Method “moving a lot,” and appear to put something in the backseat of the Car. (Id.)

28   ///


                                                  2
1           Sergeant English approached the driver and obtained Turnbow’s Nevada ID.

2    Turnbow provided Sergeant English with a valid registration for the Car. (ECF No. 50-4

3    at 10.) But Turnbow and Method were unable to produce valid proof of insurance for the

4    Car.3 (Id.) Sergeant English reported that Turnbow was “sweating more than normal for

5    the current temperature.” (Id.) Sergeant English called SPD dispatch, who confirmed

6    Turnbow’s pending arrest warrant, and that his driver’s license was suspended.4 (Id.) SPD

7    dispatch also told Sergeant English that Method was a registered ex-felon for trafficking

8    in controlled substances, and that her driver’s license was also suspended. (Id.) Sergeant

9    English arrested Turnbow because of the warrant. (Id.) Sergeant English searched

10   Turnbow incident to his arrest and observed that he had “a large amount of cash on him

11   in $100 and $20 bills.” (Id.) Sergeant English testified at the Hearing that he decided to

12   impound the Car at this time—because he had arrested Turnbow, and Method did not

13   have a valid driver’s license.

14           By this time, a cover officer Sergeant English had already called for—his

15   supervisor, Lieutenant McCreary—had arrived. Sergeant English explained his concerns

16   regarding Method’s “suspicious activity” to him, and asked Lieutenant McCreary to call

17   for a K-9 unit. (Id.) Sargent English testified at the hearing he wanted a K-9 unit on-scene

18   to establish probable cause for a search that would allow him to more thoroughly search

19
20          3Itis undisputed that Turnbow and Method did not produce valid proof of insurance
     during the traffic stop. The government offered testimony from the Custodian of Records
21
     for the Nevada Department of Motor Vehicles (“DMV”) at the Hearing to show that on the
22   date of the stop, DMV records reflect that Turnbow and Method had not submitted proof
     of insurance. (ECF Nos. 50-1, 50-2.) However, DMV records reflect that such proof was
23   offered on December 18, 2017, showing evidence of insurance going back to at least
     March 23 of that year. (ECF No. 50-1 at 3; ECF No. 50-2 at 3.)
24
            4The   parties presented evidence and argument at the Hearing as to whether
25
     Turnbow and Method’s driver’s licenses were suspended at the time of the stop.
26   Testimony at the Hearing established beyond dispute that SPD dispatch told Sergeant
     English that both of their licenses were suspended when he called in during the stop.
27   Thus, Sergeant English reasonably believed their licenses were suspended at the time of
     the stop. In any event, the status of Turnbow and Method’s licenses is not material to the
28   Court’s findings herein.

                                                  3
1    the Car than would be permissible pursuant to an inventory search. Lieutenant McCreary,

2    in turn, called a K-9 officer, Officer Radley, who arrived on scene with his narcotic-sniffing

3    dog, Rox. (ECF No. 51-1 at 2.5) Officer Radley walked Rox around the Car, and while

4    Rox “showed a lot of interest in the rear of the vehicle under the trunk area,” Rox did not

5    alert to the presence of any narcotics he was trained to detect. (Id.) Officer Radley further

6    testified at the Hearing that he also led Rox into the Car because one of the doors was

7    open, but Rox did not alert when Rox was inside the Car.

8           Sergeant English told Method he was going to impound the Car because she had

9    an invalid license. (ECF No. 50-4 at 10-11.) She asked him if she should call someone to

10   give her a ride, and he “told her she should so she did not have to walk back to Sun

11   Valley.”6 (Id. at 11.) Sergeant English asked her if she had any property in the car that

12   she would like before he impounded the car. (Id.) She told Sergeant English that she

13   would like her purse, which was in the front seat. (Id.) He got her purse from the front

14   seat, and asked for her consent to search it. She consented. The search of the purse

15   yielded “a large sum of money in $20 bills.” (Id.) Sergeant English then gave Method her

16   purse back, and she left the traffic stop on foot. (Id.)

17          The officers then began the process of impounding the Car. (Id.) Pursuant to the

18   SPD Vehicle Inventory and Tow policy (ECF No. 50-3) (the “Policy”), they conducted an

19   inventory search of the Car before having it towed. (ECF No. 50-4 at 11.) However, while

20   the Policy provides they must prepare a written Vehicle Inventory Report, no such

21   document was provided to the Court. During the inventory search, Sergeant English found

22   a brown and black backpack in the Car’s trunk. (Id.) The backpack contained a black

23   Taurus semiautomatic model 709 9mm pistol, bearing serial number TJZ21917, with a

24          5The Court denied Turnbow’s request to admit Officer Radley’s report at the
25   Hearing. However, the Court will consider the report to supplement the background facts
     because the parties ultimately did question Officer Radley about the content of his report,
26   which was attached to Defendant’s reply brief.

27          6Sun Valley is an area about five miles northwest of the stop location. See Google
     Maps, Reno-Sparks Indian Colony Smoke Shop to Sun Valley (last accessed Feb. 14,
28   2019), https://goo.gl/maps/RrJ3hhB1Eeq.

                                                    4
1    loaded magazine and two additional magazines. (Id.) Under the backpack, they found a

2    large, blue bag containing multiple baggies of marijuana, multiple containers of burnt

3    marijuana cigarettes, multiple baggies of a crystal-like substance that appeared to be

4    methamphetamine, and drug paraphernalia, including packing material, a digital scale,

5    small balloons, glass smoking pipes with burnt drug residue, and a baggie with 2 pills,

6    along with several broken pipes, hypodermic devices, and a cooking spoon in a bag. (Id.)

7    The inventory search also yielded a digital scale, which Officer Radley found in the Car’s

8    front passenger compartment. (Id.) Officer Radley noted that the Car also contained

9    “paperwork that had an address which Sgt. ENGLISH had seen the subjects leaving just

10   prior to being stopped.”7 (ECF No. 51-1 at 2.)

11          The officers then called a tow truck to take the Car to the impound lot about an

12   hour after the stop. (ECF Nos. 50-4 at 11, 51-2 at 2-3.) As the tow truck driver was

13   winching the Car onto the tow truck, he noticed a small black box that was magnetically

14   attached to the underside of the Car, which had a pink hair elastic wrapped around it.

15   (ECF No. 50-4 at 11.) The tow truck driver alerted the officers to this small box, which

16   officers removed, opened, and inspected. (Id.) It contained substances that appeared to

17   be methamphetamine and heroin, along with 9 pills that were later determined to be

18   oxycodone. (Id.)

19   III.   DISCUSSION

20          Turnbow presents three distinct arguments: (1) the vehicle stop was an

21   unconstitutional seizure under the Fourth Amendment; (2) Sergeant English unlawfully

22
            7Defendants    raised this discrepancy between the police reports at the Hearing,
23   arguing it showed that Sergeant English had been surveilling Turnbow and Method before
     the moment he wrote he encountered them in his police report. However, Officer Radley
24   testified at the Hearing that his involvement in the stop was limited, and he may have
25   added this detail to his report based on something somebody might have told him that he
     did not verify. He further testified he had no firsthand knowledge of where Sergeant
26   English first encountered Turnbow and Method, and could not remember why he put this
     particular detail in his report. For his part, Sergeant English testified at the Hearing that
27   he first encountered Turnbow and Method at the intersection of Galleron Way and West
     4th Street, as he wrote in his report. Thus, the Court assigns no weight to this purported
28   discrepancy and does not again discuss it herein.

                                                  5
1    extended the duration of the vehicle stop by requesting a K-9 unit; and (3) the inventory

2    search was conducted in violation of the Fourth Amendment, warranting suppression of

3    all of the evidence found in the Car. The Court finds that the vehicle stop on the arrest

4    warrant was constitutional and not unlawfully prolonged. However, the Court finds that

5    the government has failed to produce sufficient evidence to demonstrate that the

6    inventory search of the vehicle was conducted in compliance with the Fourth Amendment.

7    Therefore, the Court will grant Turnbow’s Motion.

8           A.       Constitutionality of Traffic Stop

9           Turnbow first argues that the traffic stop was unlawful because Sergeant English

10   lacked reasonable suspicion that any traffic or other violation had occurred warranting the

11   traffic stop. (ECF No. 48 at 2-3.) The government counters that Sergeant English had

12   reasonable suspicion to stop the Car because Turnbow was driving on a suspended

13   license and had a pending warrant out for his arrest.8 (ECF No. 50 at 4-5.) The Court

14   finds that Sergeant English had at least reasonable suspicion to stop Turnbow on the

15   pending arrest warrant.

16          “The Fourth Amendment prohibits unreasonable searches and seizures by the

17   Government, and its protections extend to brief investigatory stops of persons or vehicles

18   that fall short of traditional arrest.” United States v. Arvizu, 534 U.S. 266, 273 (2002)

19   (internal quotation marks omitted). But a court need not determine the reasonableness of

20   a temporary detention if it determines that the officer had reasonable suspicion to

21   conclude that a traffic violation occurred. See U.S. v. Magallon-Lopez, 817 F.3d 671, 675

22   (9th Cir. 2016) (citing Whren v. United States, 517 U.S. 806, 812-13 (1996)). Further, an

23   officer may stop a vehicle when a license plate check reveals an outstanding arrest

24   warrant for the owner, and the driver of the car appears to match the physical description

25   of the owner. See United States v. Castro, 379 F. App’x 549, 550-51 (9th Cir. 2010) (first

26
27          8Thereis no evidence that Sergeant English stopped the Car because of
     Turnbow’s suspended license and the government did not pursue this argument at the
28   Hearing.

                                                  6
1    citing Arizona v. Johnson, 555 U.S. 323 (2009), then citing U.S. v. Crasper, 472 F.3d

2    1141, 1147 (9th Cir. 2007)).

3           Here, Sergeant English permissibly stopped Turnbow because he had learned

4    there was a warrant out for Turnbow’s arrest, and had confirmed that Turnbow’s

5    appearance matched the physical descriptors on the arrest warrant. See Castro, 379 F.

6    App’x at 550-51. The warrant for Turnbow’s arrest was the but for cause of the stop. There

7    was no constitutional issue with the stop itself.

8           B.     Whether Officer English Unlawfully Prolonged the Traffic Stop

9           Turnbow also argues that Sergeant English unlawfully prolonged the traffic stop by

10   calling for a K-9 unit to conduct a dog sniff of the Car. (ECF No. 48 at 13-14.) The

11   government counters that Sergeant English did not unlawfully prolong the traffic stop

12   because there was no traffic stop at all—he pulled Turnbow over because of the arrest

13   warrant, and then arrested Turnbow as soon as he confirmed that warrant.9 (ECF No. 50

14   at 7-8.) The Court again agrees with the government. Sergeant English pulled Turnbow

15   over at least in part because of the arrest warrant and arrested him as soon as he

16   confirmed the warrant with SPD dispatch. These circumstances fall squarely outside the

17   line of cases Turnbow seeks to rely on including Rodriguez v. U.S., 135 S. Ct. 1609 (2015)

18   and U.S. v. Landeros, 913 F.3d 862 (9th Cir. 2019), where officers prolonged traffic stops

19   to search for evidence of crimes unrelated to the mission of those traffic stops without

20   reasonable suspicion. Indeed, arresting Turnbow was fully within the “mission” of this stop

21   because Sergeant English pulled him over based on the arrest warrant. See Landeros,

22   913 F.3d at 868. In addition, the dog sniff did not occur until after Turnbow was arrested.10

23   Thus, Sergeant English did not unlawfully extend the length of the warrant stop.

24   ///

25

26
            9The   Court paraphrases the government’s argument on this point as presented in
     its briefing, as supplemented by argument presented at the Hearing.
27
            10Sergeant   English provided unrebutted testimony to this effect at the Hearing.
28


                                                   7
1          C.     Validity of Inventory Search

2          Turnbow further argues, in relevant part, that the drugs and gun found in the trunk

3    of the Car should be suppressed as the unconstitutional fruits of a warrantless search

4    that do not fall within the inventory search exception to the warrant requirement. (ECF

5    Nos. 48 at 9-13, 51 at 4-6.) Turnbow argues that the inventory search was merely a

6    pretext to cover up a warrantless search of the Car designed to find incriminating

7    evidence. (ECF No. 48 at 9-13, 51 at 6.) The government counters that the search of the

8    Car falls within the inventory search exception to the warrant requirement because: (1) it

9    was conducted pursuant to the Policy; and (2) impounding and inventory searching the

10   Car served community caretaking purposes. (ECF No. 50 at 5-7.) The government

11   proffers the following as the community caretaking purposes served by the search and

12   impounding of the Car: (a) there was no licensed on-scene driver; (b) the Car was not

13   lawfully parked; (c) Turnbow and Method were unable to produce valid proof of the Car’s

14   insurance; and (d) Sergeant English was concerned that the Car might be vandalized if

15   left where it was, which might lead to liability for SPD.11 (Id. at 6-7.) The government

16   further argues that the Fourth Amendment does not require Sergeant English to have

17   made alternative arrangements other than impound, even if they were possible. (Id. at 7.)

18   Because the Court finds, as explained below, that the inventory search would not have

19   occurred had Sergeant English not been searching for evidence of suspected drug

20   activity, the Court agrees with Turnbow.

21         Warrantless searches are “per se unreasonable” under the Fourth Amendment

22   and “subject only to a few specifically established and well-delineated exceptions.” Katz

23   v. United States, 389 U.S. 347, 357 (1967). The “community caretaking” doctrine is one

24   such exception. United States v. Torres, 828 F.3d 1113, 1118 (9th Cir. 2016). Under this

25   doctrine, “police may, without a warrant, impound and search a motor vehicle so long as

26   they do so in conformance with the standardized procedures of the local police

27   department and in furtherance of a community caretaking purpose, such as promoting

28         11Sergeant   English testified to this at the Hearing.

                                                   8
1    public safety or the efficient flow of traffic.” Id. (citing United States v. Cervantes, 703 F.3d

2    1135, 1141 (9th Cir. 2012)); see also United States v. Caseres, 533 F.3d 1064, 1074 (9th

3    Cir. 2008) (“Such warrantless inventory searches of vehicles are lawful only if conducted

4    pursuant to standard police procedures that are aimed at protecting the owner’s property

5    and at protecting the police from the owner charging them with having stolen, lost, or

6    damaged his property.”) Even if an inventory search technically complies with the

7    applicable policy, the Ninth Circuit has suggested that law enforcement officers should

8    “sufficiently consider alternatives before impounding” a vehicle under the community

9    caretaking doctrine. See United States v. Maddox, 614 F.3d 1046, 1050 (9th Cir. 2010)

10   (applying the law of Washington State).

11          But the inventory search exception to the warrant requirement is subject to an

12   important limiting principle—it cannot be used as pretextual cover to conduct warrantless

13   searches for evidence of criminal activity. See, e.g., United States v. Hellman, 556 F.2d

14   442, 443-44 (9th Cir. 1977). “The Supreme Court in allowing the impoundment and search

15   of vehicles under the community caretaking doctrine has . . . allowed the exercise of police

16   discretion so long as that discretion is exercised according to standard criteria and on the

17   basis of something other than suspicion of evidence of criminal activity.” Miranda v. City

18   of Cornelius, 429 F.3d 858, 863 (9th Cir. 2005) (internal quotation marks and citations

19   omitted). Said otherwise, to be a valid inventory search, “the purpose of the search must

20   be non-investigative; it must be conducted on the basis of something other than suspicion

21   of evidence of criminal activity.” U.S. v. Johnson, 889 F.3d 1120, 1125 (9th Cir. 2018)

22   (citing Torres, 828 F.3d at 1118) (internal quotation marks omitted). The officer’s

23   subjective intent is relevant to this inquiry. See id. at 1125-26.

24          While the government bears the burden of showing that a warrantless search or

25   seizure falls within an exception to the warrant requirement, see United States v. Huguez-

26   Ibarra, 954 F.2d 546, 551 (9th Cir. 1992), the defendant bears the burden of showing that

27   the inventory search was unreasonably pretextual, see Johnson, 889 F.3d at 1126. “The

28   search cannot be a ruse for a general rummaging in order to discover incriminating


                                                    9
1    evidence.” Johnson, 889 F.3d at 1126 (internal citation and quotation marks omitted).

2    Thus, the key question before the Court is whether Turnbow “has produced evidence that

3    demonstrates the officers would not have searched and seized items from the car he was

4    driving but for an impermissible motive.” Id.

5           The Court finds that the government has not met its burden to show that the

6    circumstances here falls within the inventory search exception to the warrant requirement

7    under the community caretaking doctrine because the objective evidence compels a

8    finding that the officers here would not have inventory searched the Car had Sergeant

9    English not been looking for evidence of suspected drug activity. The Court analyzes the

10   relevant evidence below.

11          To start, the government conceded at the Hearing that Sergeant English had a

12   dual motive in conducting the inventory search of the Car—both looking for evidence of

13   the drug activity he suspected Turnbow and Method were engaged in and protecting the

14   contents of the Car while it was impounded. But the objective evidence shows that

15   Sergeant English had more than a dual motive. He suspected—correctly, as it turns out—

16   there were drugs in the Car, and set out to find them, and his exercise of discretion to

17   impound the Car emanates from that suspicion.12 Sergeant English both wrote in his

18   police report and testified at the Hearing that he was prompted to run the Car’s license

19   plate when he first encountered it because Method looked suspicious, and Turnbow was

20   driving the Car (a brown Honda, which was suspicious because an elevated number of

21   Hondas had been stolen). He was sufficiently suspicious that he ran searches on both of

22   their names even after the search he ran on the Car’s license plates came back clear.

23   Neither the stop, Turnbow’s arrest, or the inventory search would have happened had

24          12The Court expects, and even hopes, that law enforcement officers will investigate
25   suspicious activity, as their work keeps the public safe. The Court does not seek to
     impugn Sergeant English’s motives here, and notes that his hunch about the Car was
26   correct, showing accurate instincts. However, law enforcement investigations must
     operate within the reasonable boundaries imposed by the Fourth Amendment. As the
27   Supreme Court has written in a related context, the Court’s direction to Officer English as
     to what he could have done differently here is “simple—get a warrant.” Riley v. California,
28   573 U.S. 373, 134 S. Ct. 2473, 2495 (2014).

                                                 10
1    Sergeant English not decided to dig deeper—leading him to find Turnbow’s arrest

2    warrant—because something about Turnbow and Method made him suspicious.

3           It becomes clearer that Sergeant English’s true motivation was to search the Car

4    for drugs as the chronology of relevant events unfolds. When he decided to pull the Car

5    over, Sergeant English’s suspicions that Turnbow and Method were involved in drug

6    activity were further heightened because Method was “moving a lot and it appeared she

7    had put something in the backseat area of the vehicle.” (ECF No. 50-4 at 11.) Sergeant

8    English testified at the Hearing that he explained these suspicions to his supervisor,

9    Lieutenant McCreary, when he arrived on-scene. Sergeant English requested that

10   Lieutenant McCreary call a K-9 unit for him, which Lieutenant McCreary did. K-9 units are

11   used to find drugs. See, e.g., Florida v. Harris, 568 U.S. 237 (2013). Calling a K-9 unit is

12   not a typical part of an inventory search, nor does it serve a community caretaking

13   purpose. In addition, Sergeant English asked for consent to search Method’s purse, which

14   he would not have done were he not looking for incriminating evidence in her purse.

15          When the Court asked Sergeant English at the Hearing why he requested a K-9

16   unit, he replied it was so he could establish probable cause to conduct a broader search

17   of the Car than would be possible during an inventory search. This is explicit testimony

18   that he was looking for drugs in the Car. Further, the K-9 officer—Officer Radley—testified

19   at the Hearing that he ran his dog, Rox, both around and inside the Car because the front

20   door was open. While Rox was interested in the trunk, he did not alert, so Sergeant

21   English lacked probable cause to search the Car based on the dog sniff—as Sergeant

22   English also stated at the Hearing. In addition, it was only after Rox failed to alert that

23   Sergeant English started the inventory search. The Court infers from this that Sergeant

24   English’s intent from the beginning of the stop was to search the Car for drugs, and he

25   only fell back on the inventory search exception to the warrant requirement once it

26   became clear that his first choice—probable cause based on a dog sniff—was not

27   available to him.

28   ///


                                                 11
1           The Court is further persuaded that the inventory search was pretextual because

2    of what is missing from the objective evidence. For example, Sergeant English’s police

3    report is full of details like those described above (another example is that Turnbow was

4    sweating when Sergeant English pulled him over), which appear to be written to establish

5    reasonable suspicion or probable cause of drug-related activity. Notably absent from

6    Sergeant English’s police report is any discussion of his purported community caretaking

7    motivations for the inventory search, such as concern about vandalism, or that the Car

8    was not in a valid parking spot. (ECF No. 50-4 at 10-11.) As Sergeant English prepared

9    the police report soon after Turnbow’s arrest, the Court infers he would have noted his

10   community caretaking concerns in the report if those concerns were really motivating him

11   at the time of the search. Further, the Policy provides that a “Vehicle Inventory Report

12   form shall be completed for vehicles impounded after arrest.” (ECF No. 50-3 at 4 (internal

13   quotation marks omitted).) But the government has proffered no Vehicle Inventory Report.

14   That raises the possibility that it was not prepared at all, suggesting that Sergeant English

15   did not really consider the search an inventory search at the time he conducted it. The

16   absence of any discussion of the community caretaking reasons for the inventory search

17   in the police report, and the absence of the applicable Vehicle Inventory Report, both

18   suggest that Sergeant English’s true motivation here was to find the drugs he believed

19   were in the Car.

20          In addition, setting aside the missing Vehicle Inventory Report for a moment,

21   Sergeant English’s otherwise Policy-compliant decision to impound the Car also contains

22   indicia that his motivation for invoking the inventory search exception was to search the

23   Car for drugs. On the one hand, the Policy permitted Sergeant English to impound the

24   Car because Method did not have a valid driver’s license, and the Car was parked in the

25   parking lot of the smoke shop, which is neither Turnbow’s private or business property.

26   (ECF No. 50-3 at 4.) On the other hand, the Policy gave Sergeant English discretion to

27   ///

28   ///


                                                  12
1    deal with the Car—other than by impounding it—that he did not exercise.13 (Id.) Sergeant

2    English knew that Method was a registered owner of the Car. Even though she lacked a

3    valid license, he still could have left the car in her custody, and she could have arranged

4    for a tow truck or a friend to transport it back to her house. At the very least, he could

5    have asked her if she wanted that option. Sergeant English testified at the Hearing that

6    the community caretaking concerns that led him to impound the Car were his concerns

7    that the Car would be vandalized if left in the parking lot of the smoke shop, and that SPD

8    would then be liable for the stolen contents of the Car. But leaving the Car with Method,

9    particularly in the absence of any public safety concerns, would have mitigated both the

10   vandalism and the liability concern. She would have been responsible for the Car and its

11   contents. Thus, the fact that Sergeant English does not appear to have considered this

12   reasonable alternative approach—permissible under the Policy—also weighs in favor of

13   the Court finding that his true motivation was to search the Car for drugs without a warrant.

14          Sergeant English’s testimony at the Hearing also undermines any purported

15   community caretaking justification for the inventory search of the Car. Sergeant English

16   testified that it was daylight, and the smoke shop was not in a particularly high crime area.

17   This testimony suggests that his vandalism concern was not well founded. Further,

18   Sergeant English also testified—even while on re-cross by the government—that the Car

19   was not really impeding traffic where it was parked following the warrant stop. Based on

20   the testimony given at the Hearing, the Court finds that while the Car was not in a parking

21   spot, it was not blocking the drive-through of the smoke shop, or any road. Certainly, the

22   community caretaking interest supporting impounding the Car because it was impeding

23   the flow of traffic is much less strong here than in Johnson, where the car was blocking

24
            13The   Court acknowledges, and agrees to a point with, the government’s argument
25
     that nothing in the Policy or the Fourth Amendment required Sergeant English to exhaust
26   all alternatives before deciding to impound the car. But because Sergeant English testified
     he was motivated to impound the car to prevent anything inside the car from being stolen,
27   and was concerned about SPD’s liability if something was stolen, it would have been
     reasonable for him to consider alternatives to impoundment here because, as explained
28   above, they would have mitigated his stated concerns.

                                                  13
1    traffic—and there, the Ninth Circuit still found defendant’s motion to suppress should have

2    been granted. See Johnson, 889 F.3d at 1123. That said, of course, Turnbow had been

3    arrested, Method had an invalid license, and Sergeant English reasonably testified at the

4    Hearing that he does not normally allow for third parties to pick up a car he would

5    otherwise impound because it is inefficient and may introduce danger into the situation.

6    But overall, the community caretaking interests at play here—even by Sergeant English’s

7    own admission—were not particularly strong. Again, the Policy allowed for Sergeant

8    English to exercise his discretion to not impound the Car under the circumstances here,

9    and the objective evidence supports a finding that Sergeant English exercised his

10   discretion without sufficiently considering or offering a less intrusive option than

11   impoundment because of his suspicion that the Car contained evidence of drugs.

12          For all of these reasons, the Court finds that the inventory search of the Car

13   violated the Fourth Amendment. “As explained above, the purpose of such a search must

14   be unrelated to criminal investigation; it must function instead to secure and to protect an

15   arrestee’s property (and likewise to protect the police department against fraudulent

16   claims of lost or stolen property).” Johnson, 889 F.3d at 1128. The objective evidence

17   before the Court shows that the purpose of Sergeant English’s inventory search was to

18   look for the drugs he thought might be in the Car, not to secure and protect Turnbow or

19   Method’s property. Thus, the inventory search was unconstitutional.

20          Under the fruits of the poisonous tree doctrine, the evidence obtained subsequent

21   to this Fourth Amendment violation—all evidence located in the Car pursuant to the

22   inventory search—is therefore inadmissible. See United States v. Washington, 490 F.3d

23   765, 774 (9th Cir. 2007) (“It is well established that, under the fruits of the poisonous tree

24   doctrine, evidence obtained subsequent to a violation of the Fourth Amendment is tainted

25   by the illegality and is inadmissible . . . unless the evidence obtained was purged of the

26   primary taint.”) (internal quotation marks omitted); see also United States v. Patzer, 277

27   F.3d 1080, 1086 (9th Cir. 2002) (“It is the government’s burden to show that evidence is

28   ///


                                                  14
1    not ‘fruit of the poisonous tree.’”) And here, there is no argument or evidence before the

2    Court that the fruits of the warrantless inventory search have been purged of their taint.

3    IV.    CONCLUSION

4           The Court notes that the parties made several arguments and cited to several

5    cases not discussed above. The Court has reviewed these arguments and cases and

6    determines that they do not warrant discussion as they do not affect the outcome of

7    Turnbow’s Motion.

8           It is therefore ordered that Turnbow’s motion to suppress (ECF No. 48) is granted.

9    The fruits of the inventory search of the brown Honda are suppressed.

10          It is further ordered that, in light of the Court having previously granted Method’s

11   Joinder (ECF No. 49), the fruits of the inventory search of the brown Honda are also

12   suppressed as to Method.

13          DATED this 14th day of February 2019.

14

15                                                    _________________________________
                                                      MIRANDA M. DU
16                                                    UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                 15
